Daniel D. Orn v 1 Manoah Hubbard j
In Assumpsit
Be it remembered That on this 27th day of January A.D. 1829, (at the January term of the County Court of the County of Wayne) before Melvin Dorr Esq Chief Justice and Henry M. Campbell and Peter J. Desnoyer Esqrs Associate Justices of said County Court, on the trial of this cause, the plaintiff by his Counsel proved, and offered to read in evidence to the Jury, under the money Counts in the Declaration, for the purpose of shewing an indebtedness from the defendant to the plaintiff, an instrument of writing, given and granted by the defendant to the plaintiff, of which the following is a true copy viz:
“Grose Isle— 31 December 1827
“Cap1— Brooks,
Sir,
Please pay the Bearer thirty eight Dollars and fifty cents— and oblige
Yours
(signed) Manoah Hubbard.”
On which instrument there was the following indorsement “not accepted, Jany 2d 1828 E. Brooks”—
But the Counsel of the defendant objected to the reading of said document to the Jury, on the ground that it was not declared on or set out specially in the Declaration in this Cause, which objection the Court sustained and they refused to allow the same to be given in evidence, on the ground that it partook of the character of a Bill of Exchange— To which opinion of the Court the Counsel of the plaintiff ex*537cepts & prays this his Bill of Exceptions to be signed, sealed and inrolled which is accordingly done in open Court—
Melvin Dorr (seal)
Chief Justic. W. C. Court
H M Campbell (seal)
A J. W. C. C.
(seal)